For the purpose of locating land conveyed by metes and bounds, resort must always be had to extrinsic evidence, but such evidence is not admissible to control the effect of the deed. The premises demised are described in the lease as "a certain factory building. . . Also the passageways from the street to the end and front of said building, and the yard-room around the same, not otherwise occupied." Parol evidence was admissible to identify the premises leased, and to determine the limits of the yard-room around the building and the portion otherwise *Page 269 
occupied, but it was inadmissible to show an intention on the part of the lessor, or a parol agreement of the parties, to reserve any part of the premises not reserved by the terms of the lease. The language of the lease conveyed the yard-room around the building "not otherwise occupied," having reference to the usual and customary occupation, and evidence of a parol agreement to reserve land for the millinery shop not usually occupied in connection with it, and any conversation about a reservation for future occupation was rightfully excluded, being in conflict with the language of the lease. Prescott v. Hawkins, 12 N.H. 19; Peaslee v. Gee, 19 N.H. 273; Sanborn v. Clough, 40 N.H. 316; Wells v. Iron Company, 47 N.H. 235; Andrews v. Todd, 50 N.H. 565; Coburn v. Coxeter, 51 N.H. 158; Goodeno v. Hutchinson, 54 N.H. 159; Hunt v. Haven, 56 N.H. 87; Packard v. Putnam,57 N.H. 43; Sleeper v. Laconia, 60 N.H. 201.
Whether the merits of this case can be reached on a count in general assumpsit, filed as an amendment of the declaration, is a question not necessary to be now considered.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.